Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “114” has been used to designate both  “downward fluid flow” and “translation mechanism housing”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters 40, 111, and 113 in Figure 7A, 7E; and Reference characters 10 and 115 in Figure 7B, 7C, 7D. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference characters 53 has been used to designate both “the inflow puncturing cap spikes” and “the inflow puncturing cap second surface” (See Paragraphs 0052 and 0054). 
Reference characters 32 has been used to designate both “the pod upper surface” and “a pod top surface” (See Paragraphs 0052 and 0050).
Reference characters 27 has been used to designate both “the pod internal sidewalls” and “the pod sidewalls” and “a concave inner surface” (See Paragraphs 0059 and 0051).
Reference characters 35 has been used to designate both “a base outer rim” and “the pod base rim” (See Paragraphs 0051 and 0070).
Reference characters 33 has been used to designate both “a base lower surface” and “the pod lower surface” (See Paragraphs 0051 and 0058).
Reference characters 29 has been used to designate both “the pod base” and “the pod sidewalls” (See Paragraphs 0051 and 0062). 
Reference characters 101 has been used to designate both “fluid flow” and “solvent flow” (See Paragraphs 0059 and 0055).
Reference characters 114 has been used to designate both “downward fluid flow” and “translation mechanism housing” (See Paragraphs 0059 and 0064).
Reference characters 28 has been used to designate both “the fluid distribution conduits” and “brewing chamber” (See Paragraphs 0055 and 0060).
Reference characters 79 has been used to designate both “a spike internal channels” and “the spike conduits” (See Paragraphs 0056 and 0058).
Reference characters 83 has been used to designate both “spike fluid discharge port” and “output port” (See Paragraphs 0056 and 0075). 
Reference characters 108 has been used to designate both “collar” and “an inflow puncturing cap retaining member” (See Paragraphs 0069 and 0066).
Reference characters 104 has been used to designate both “an outflow puncturing cap housing” and “well” (See Paragraphs 0064, 0067 and 0069).
Appropriate correction is required.
  9 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation "when the pod top rests against the post seating surface" in line 37.  The phrase “post seating surface” should be changed to recite “the pod seating surface” per paragraph 0019 of applicant’s specification.
Claim 1 recites the limitation "and an outflow puncturing cap housing discharge conduit through which for discharge fluid from the outflow puncturing cap housing may flow when the translation mechanism is in the section position" in lines 37-40.  The phrase “the section position” is should be changed to recite “a second position”.
Claim 1 recites the limitation “the inflow puncturing cap receiving apparatus translating along a longitudinal axis between a first position wherein the inflow puncturing cap spikes are disposed outside of the pod and a second position” in lines 43-46. The phrase “a second position” should be changed to “the second position”. 
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Allowance of claims 1-21 is indicated in this Office action. 

The prior art combination of Cheng (US 2012/0199011 A1) in view Zweed et al (US 2014/0178537 A1) in further view of Gugerli (US 2012/0272830 A1) fails to teach that the first inflow puncturing cap surface further defines a plurality of inflow puncturing cap fluid distribution conduits extending from each of the inflow puncturing cap fluid receiving conduits across and in the first inflow puncturing cap surface in a manner as described in claim 1. 
	
The prior art combination of Cheng (US 2012/0199011 A1) in view Zweed et al (US 2014/0178537 A1) in further view of Gugerli (US 2012/0272830 A1) fails to teach that the first inflow puncturing cap surface further defines a plurality of inflow puncturing cap fluid distribution conduits extending from each of the inflow puncturing cap fluid receiving conduits across and in the first inflow puncturing cap surface in a manner as described in claim 16. 

The prior art combination of Cheng (US 2012/0199011 A1) in view Zweed et al (US 2014/0178537 A1) in further view of Gugerli (US 2012/0272830 A1) fails to teach that the first inflow puncturing cap surface having a plurality of inflow puncturing cap fluid distribution conduits formed in the first inflow puncturing cap surface and extending from the inflow puncturing cap fluid receiving conduits to other locations across the first inflow puncturing cap surface in a manner as described in claim 21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        July 7, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761